Citation Nr: 1435941	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) from March 30, 2009 forward.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Fort Harrison, Montana, retains jurisdiction.  The Veteran testified before a decision review officer at the RO in May 2011.

In March 2009, the RO terminated compensation based on TDIU retroactively to October 24, 2001.  The Veteran did not file a timely appeal on the termination of TDIU benefits.  Instead, the Veteran made a new claim for TDIU, and at a later date, he filed a motion to overturn the termination based on clear and unmistakable error (CUE).  As of the date of this decision, no substantive appeal for the CUE motion has been associated with the claims file.  Therefore, the issue of CUE in the termination of earlier TDIU benefits is not before the Board.  This decision is limited to the issue of entitlement to TDIU benefits beginning on March 30, 2009.


FINDINGS OF FACT

The Veteran's service connected disabilities combine for a 70 percent rating and render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU from March 30, 2009, forward have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision to grant the claim for TDIU, discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for asthma, low back herniated disc, arthritis in the neck, left and right great toes with hammertoe deformities, left and right wrist carpal tunnel syndrome, and a laceration above the eyebrow.  The combined rating is 70 percent.  See 38 C.F.R. § 4.25.  As such, he meets the threshold requirements for TDIU.  See 38 C.F.R. §§ 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

The Veteran is unemployable for VA purposes.  The evidence from his statements and Social Security Administration records shows that he has been unemployed for the entire period on appeal, since March 30, 2009.  Previously, he worked in jobs with low barriers to entry and some physical labor required.  Specifically, the Veteran worked in an automotive parts retail store where he located, collected, and sold automobile parts.  He also reported unloading trucks and carrying inventory.  He also worked at a feed mill where he bagged feed, shoveled grain, operated a mixer, and carried the loaded bags of feed.  Documents from vocational rehabilitation mention that the Veteran has a college degree but do not specify which type of degree.  The evidence does not show that Veteran has experience working a sedentary job, such as a desk job, where a different skill set is required.  

In a February 2009 letter, Dr. RGB concluded that the service-connected conditions make it unlikely that the Veteran will be able to be gainfully employed.  In a January 2010 examination, the examiner found that the total effect of all disorders would limit the ability to lift and carry 25 pounds or more but not limit the Veteran from performing sedentary tasks.  The VA examiner in June 2012 also found that the Veteran's service-connected disabilities prevented him from lifting objects of 25 pounds or greater and sustaining weight baring activities.  The June 2012 examiner concluded that the average worker with disabilities of the same severity would likely have difficulty with non-sedentary tasks of employment, including prolonged standing, prolonged walking, bending, and climbing.  The Veteran's employment history consists solely of jobs, which required prolonged standing, bending, and lifting.  Following, it is reasonable to believe that he does not have the requisite training or experience to secure or follow employment of a sedentary nature that does not require these physical tasks.  Therefore, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.
        

ORDER

TDIU from March 30, 2009 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


